         Case 6:19-cv-00729-MC          Document 1     Filed 05/09/19     Page 1 of 7




R. Bruce Dusterhoff, OSB #751033
James D. Case, OSB # 730581
Erin K. Fitzgerald, OSB #083243
Bruce@case-dusterhoff.com
Case & Dusterhoff, LLP
9800 SW Beaverton-Hillsdale Hwy., Suite 200
Beaverton, OR 97005
Telephone: (503) 641-7222
Facsimile: (503) 643-6522
Of Attorneys for Plaintiff



                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                       EUGENE DIVISION



 ALEXANDRA NICOLE SPENCER
                    Plaintiff,                     Case No.:
        vs.
                                                  COMPLAINT
                                                  Personal Injury Action (28 U.S.C. §1332)
 SERGIO LOPEZ, DBA SERGIO LOPEZ
 TRUCKING, and MARCOS ANTONIO                     DEMAND FOR JURY TRIAL
 VALLEJO-FLORES,

                   Defendants.




       Plaintiff alleges:

                                   JURISDICTION AND VENUE
                                              1.

       Plaintiff Alexandra Nicole Spencer is a United States of America citizen, who resides in

the State of Oregon.

//

COMPLAINT - 1
          Case 6:19-cv-00729-MC         Document 1          Filed 05/09/19   Page 2 of 7




                                                 2.

       At all times material to this complaint, Defendant Sergio Lopez, dba Sergio Lopez

Trucking, operated a freight trucking company with his principal place of business, physical and

mailing addresses in California.

       At all material times herein, Defendant Marcos Antonio Vallejo-Flores was a resident of

California.

                                                 3.

       The cause of action underlying this litigation arose in Deschutes County, in the State of

Oregon. Venue is therefore appropriate pursuant to 28 U.S.C § 1391(b)(2).

                                                 4.

       This court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the dispute is

between citizens of a foreign state and a citizen of Oregon and the matter in controversy exceeds

the value of $75,000.00, exclusive of interest and costs.

                                    BACKGROUND FACTS

                                                 5.

       On Wednesday, May 10, 2017, Plaintiff was lawfully driving northbound on Old Bend

Redmond Hwy in Deschutes County, Oregon.

                                                 6.

       At approximately noon, a tractor/semi-trailer rig placed in service and controlled by

Defendant Sergio Lopez, was being driven by Defendant Marcos Antonio Vallejo-Flores heading

east on Tumalo Rd. Defendant Marcos Antonio Vallejo-Flores disregarded a stop sign and

collided with Plaintiff’s car causing injuries and damages as set fourth below. At all material

times herein, Defendant Marcos Antonio Vallejo-Flores was an employee and/or actual agent of


COMPLAINT - 2
          Case 6:19-cv-00729-MC          Document 1       Filed 05/09/19      Page 3 of 7




Defendant Sergio Lopez, who was acting in the course and scope of his employment and/or

agency while driving the tractor/semi-trailer rig placed in service and under the control of the

carrier, Sergio Lopez.

                                            DAMAGES

                                                 7.

       As a result of the collision, Plaintiff suffered injuries and had to be transported to St.

Charles Medical Center in Bend, Oregon via ambulance. At St. Charles Medical Center, the

initial diagnosis included concussion, right clavicle fracture, and lacerations to the left hand and

legs. Following initial hospital presentation, Plaintiff came under the care of multiple medical

providers with additional injury and health issues identified and treated.

                                    ECONOMIC DAMAGES

                                                 8.

       Plaintiff has incurred economic damages for health care costs, lost wages, potential

impaired earning capacity, and loss of student-athletic financial aid in an amount to be proven at

trial. Plaintiff Alexandra N. Spencer’s physical injuries will require continued care, which will

cause her further economic damages in an amount to be proven at trial.

                                 NON-ECONOMIC DAMAGES

                                                 9.

       As a further result of her injuries and related medical conditions, Plaintiff has

experienced other harms and losses, including, pain and suffering, limitation of activities,

impairment in the quality of her life, and permanent injury, all to her non-economic damage in an

amount to be proven at trial. Plaintiff provides notice that she may move to amend her Complaint

in the future with respect to her non-economic damages.


COMPLAINT - 3
          Case 6:19-cv-00729-MC          Document 1         Filed 05/09/19   Page 4 of 7




                                                10.

       Plaintiff’s economic and non-economic damages combined exceed $75,000.00.

                                     CLAIMS FOR RELIEF
                                           Negligence
                                      (Respondeat Superior)

                                                11.

       Plaintiff realleges and incorporates by reference the allegations contained in paragraphs

1-10 herein.

                                                12.

       At the time and place of the collision described above, Defendants were negligent in one

or more of the following ways that caused the collision, Plaintiff’s injuries, and damages:

                           a) In failing to maintain a reasonable lookout;

                           b) Driving at a speed that was excessive under the existing

                               circumstances;

                           c) Disregarding a traffic control device;

                           d) Failing to yield the right of way;

                           e) Operating the tractor/semi-trailer rig without required rest; and

                           f) Operating the tractor/semi-trailer rig in a dangerous and defective

                               condition due to a flat tire or exposed fabric, defective automatic

                               airbrake adjustment system, and brakes out of service.

                                                      13.

       It was reasonably foreseeable that the negligence as set forth above would cause the

collision and Plaintiff to suffer injuries and damages alleged herein.

//


COMPLAINT - 4
          Case 6:19-cv-00729-MC          Document 1        Filed 05/09/19     Page 5 of 7




                                                     14.

       As a direct, significant, and proximate cause of Defendants’ negligence, the

collision occurred and Plaintiff suffered the injuries and damages alleged herein.

                                         PUNITIVE DAMAGES

                                                     15.

       Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1-14 herein.


                                                     16.

       Defendant Sergio Lopez, acting by and through his employee/agent Defendant Marcos

Antonio Vallejo-Flores in his capacity as Defendant Sergio Lopez’s driver, and in knowingly

placing a dangerous and defective truck on a public road, exhibited a conscious, reckless and

outrageous indifference to a highly unreasonable risk of harm to members of the public,

including Plaintiff.

       Defendant Marcos Antonio Vallejo-Flores exhibited a conscious, reckless, and

outrageous indifference to the health, safety, and welfare of the public, including Plaintiff, who

was legally driving on a public road, by recklessly driving the tractor/semi-trailer rig, falsifying

his driver logs, not having the required rest, and knowingly operating a dangerous and defective

truck on a public road. As a result of his conscious, reckless, and outrageous indifference to

Plaintiff and nearby property owner, Defendant Marcos Antonio Vallejo-Flores was charged

with and convicted by a Deschutes County, State of Oregon jury of:

           1. Assault in the Fourth Degree;

           2. Reckless Driving; and

           3. Recklessly Endangering Another Person.

COMPLAINT - 5
          Case 6:19-cv-00729-MC          Document 1       Filed 05/09/19      Page 6 of 7




                                                  17.

       An investigation following the collision revealed that Defendant Marcos Antonio

Vallejo-Flores falsified his driving logs prior to the collision and had not received the required

rest prior to the collision. In addition, Defendant Sergio Lopez’s tractor/semi-trailer rig was in a

dangerous and defective condition at the time of the collision.

                                                  18.

       Plaintiff is entitled to punitive damages against Defendants in the amount proven at trial.

                                 DEMAND FOR JURY TRIAL

                                                  19.

       Plaintiff hereby demands trial by jury of all issues so triable that are alleged herein or

which hereinafter may be raised in this action.

//

//

//

//

//

//

//

//

//

//

//

//


COMPLAINT - 6
         Case 6:19-cv-00729-MC          Document 1     Filed 05/09/19    Page 7 of 7




                                           PRAYER

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

   1. For Plaintiff Alexandra N. Spencer’s economic damages in an amount to be proven at

      trial;

   2. For Plaintiff Alexandra N. Spencer’s non-economic damages in an amount to be proven

      at trial;

   3. For combined economic and non-economic damages in excess of $75,000.00;

   4. For punitive damages in an amount to be proven at trial;

   5. For Plaintiff’s costs and disbursements incurred herein; and

   6. For any other relief the Court deems just and proper.


                  DATED this 9th day of May, 2019


                                                    CASE & DUSTERHOFF, LLP


                                                    /s/ R. Bruce Dusterhoff___________
                                                    R. Bruce Dusterhoff, OSB# 751033
                                                    James D. Case, OSB#730581
                                                    Erin K. Fitzgerald, OSB#083243
                                                    Of Attorneys for Plaintiff
                                                    9800 SW Beaverton Hillsdale Hwy, Ste. 200
                                                    Beaverton, OR 97005
                                                    (503) 641-7222
                                                    Fax (503) 643-6522
                                                    bruce@case-dusterhoff.com




COMPLAINT - 7
